DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama (WO-2013157293, hereinafter Shibayama) in view of Watanabe (WO-2016158762, hereinafter Watanabe).
Regarding claim 1, Shibayama discloses a piezoelectric actuator (12) comprising: a multilayer body (Fig. 6) including a plurality of alternately stacked piezoelectric ceramic layers (23-26) and planar electrodes (43-45), the multilayer body having a first and second main surfaces opposing each other in a stacking direction, first and second end surfaces opposing each other in a longitudinal direction perpendicular to the stacking direction, and first and second side surfaces opposing each other in a widthwise direction perpendicular to the stacking direction and the longitudinal direction; a first outer electrode (62) on the first end surface of the multilayer body and configured to receive a first potential; and a second outer electrode (61) on the second end surface of the multilayer body and configured to receive a second potential and the electrodes are alternately arranged in the stacking direction and the internal electrodes contain nickel as a primary component (paragraph 25) and the piezoelectric ceramic layers contain one of an alkali niobate compound and a barium titanate compound having a perovskite structure as a primary component of the piezoelectric ceramic layers (see paragraph 22 of the machine translation). 
Shibayama fails to disclose: (1) the second potential being higher than the first potential, (2) a first most outwardly planar electrode on a side of the first main surface of the multilayer body is a first low-potential planar electrode of the first set of low- potential planar electrodes, and an inner surface of the first low-potential planar electrode contacts a - side of polarization in the active region, and an outer surface of the first low-potential planar electrode is exposed on an outside of the multilayer body, and (3) on a side of the second main surface of the multilayer body, a first high-potential planar electrode of the second set of high-potential planar electrodes is not exposed on the outside of the multilayer body.
Watanabe shows in Fig. 9 a piezoelectric element comprising internal electrodes (32-34) connected to a side electrode (30) extending to the surface of the element and exposed to the outside and connected to ground potential, while internal electrodes (23-24) are connected to side electrode (20)  and connected to an alternating voltage. Watanabe discloses the polarization of the piezoelectric layers (arrows) and the active region being polarized in a direction from each low-potential planar electrode (32) to a corresponding high-potential planar electrode (23), a first most outwardly planar electrode on a side of the first main surface of the multilayer body is a first low-potential planar electrode of the first set of low- potential planar electrodes, and an inner surface of the first low-potential planar electrode contacts a - side of polarization in the active region, and an outer surface of the first low-potential planar electrode is exposed on an outside of the multilayer body, and on a side of the second main surface of the multilayer body, and the first high-potential planar electrode of the second set of high-potential planar electrodes is not exposed on the outside of the multilayer body (21 is not exposed to the lower surface of the piezoelectric stack).
Watanabe’s invention provide a piezoelectric stack with reduced probability of occurrence of a short-circuit caused by overflow of an electrically-conductive material used for bonding. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to improve the piezoelectric element of Shibayama with the teachings of Watanabe to minimize the risk of short circuits during production of the elements.
Regarding claim 2, Watanabe shows in Fig. 9 a second most outwardly planar electrode on the side of the second main surface of the multilayer body is a second low-potential planar electrode of the first set of low-potential planar electrodes, and an inner surface of the second low-potential planar electrode contacts the - side of polarization in the active region, and an outer surface of the second low-potential planar electrode is exposed on an outside of the multilayer body.
Regarding claim 3, a second most outwardly planar electrode on the side of the second main surface of the multilayer body is a second low-potential planar electrode of the first set of low-potential planar electrodes, and an inner surface of the second low-potential planar electrode contacts the - side of polarization in the active region, and an outer surface of the low-potential planar electrode contacts an adjacent piezoelectric ceramic layer of the piezoelectric ceramic layers. See Fig. 9, the arrow points away from electrode 34. 
Regarding claim 4, Fig. 24 of Watanabe shows a second most outwardly planar electrode on the side of the second main surface of the multilayer body is a second high-potential planar electrode of the second set of high-potential planar electrodes, and an inner surface of the second high-potential planar electrode contacts a + side of polarization in the active region, and an outer surface of the second high-potential planar electrode contacts an adjacent piezoelectric ceramic layer of the piezoelectric ceramic layers.
Regarding claims 5 and 6, Shibayama discloses the piezoelectric layers comprising potassium sodium niobate or barium titanate – alone or as a mixture, but fails to disclose the specific chemical composition. However, it would have been obvious to one having ordinary skill in the art to determine the specific amount of each element to provide a piezoelectric layer with desired vibration characteristics as necessitated by the specific requirements of the particular application. 
Regarding claim 7, the low-potential outer electrode extends to the first and second main surfaces of the multilayer body, and the high-potential outer electrode extends to the first and second main surfaces of the multilayer body but does not overlap the active region.
Regarding claims 8-14, the method of driving the piezoelectric device is not a structural limitation and therefore given little patentable weight. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837